Per Curiam.
The conveyances, second mortgage, and the assignment thereof, were all valid as between the parties thereto. Hence, in case this judgment could be reversed, and this plaintiff defeated, the surplus money which has been paid to him would belong to William W. Dusenbury as administrator, and would have to be refunded to him. Hone of these defendants would be entitled to one cent thereof. Therefore they have no interest in this appeal. They are not aggrieved by the judgment, and cannot appeal therefrom. Code, § 1294. William W. Dusenbury, as administrator, is the only person interested in prosecuting the appeal, and he has not appealed, and is so bound by his stipulation that he cannot appeal.
The motion to dismiss the appeal should therefore be granted, with costs.
All concur.